IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHANNA B. ALTAMIRANO,                      :   No. 247 MAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW,                            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.